 

Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT
 
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of _________________ (“Effective Date”), by and among Youngevity
International, Inc., a Delaware corporation, its successors and assigns (the
“Company”), and _______________(the “Investor”).
 
R E C I T A L S
 
 
WHEREAS, Investor and the Company have entered into a Securities Purchase
Agreement (the “Agreement”), dated ________, pursuant to which Investor has
agreed to purchase _____ shares of common stock of the Company at a price of
$4.75 per share in two tranches, or ______ shares for a payment of ______ each
(“Purchased Shares”);
 
WHEREAS, the Company has agreed to issue Investor additional shares of common
stock (“True-up Shares”) of the Company in the event that the average of the 15
lowest closing prices for the Company’s common stock on NASDAQ or other primary
trading market for the Company’s common stock (the average of such lowest
closing prices being herein referred to, the “True-up Price”) during the period
beginning on the Effective Date and ending on the date 90 days from the
effective date of the Registration Statement (the “Subsequent Pricing Period”)
is less than $4.75 per share;
 
WHEREAS, the Company has agreed to issue Investor a banking advisory fee of
_____ shares of common stock of the Company upon each closed tranche, or _____
shares in total (“Advisory Shares”);
 
WHEREAS, the Company has issued to the Investor a Warrant, _______8, exercisable
for ____ shares of common stock of the Company (“Warrant Exercise Shares”);
 
WHEREAS, as a material consideration for the Investor’s execution of the
Agreement, the Company has agreed to register Purchased Shares, True-up Shares,
Advisory Shares and Warrant Exercise Shares, subject to the terms and conditions
of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:
 
1. Certain Definitions. In addition to those terms defined within this
Agreement, as used in this Agreement, the following terms shall have the
following respective meanings:
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal rule or statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Holder” and “Holders” means (i) the Investor and (ii) any person holding
Registrable Securities to whom the registration rights have been validly
transferred.
 
“Registrable Securities” shall mean (i) the shares of the Company’s common stock
that are issuable pursuant to the Securities Purchase Agreement; (ii)  the
True-up Shares; (iii) the Advisory Shares, (iv) the Warrant Exercise Shares, and
(v) any common stock of the Company issued or issuable in respect of the
foregoing shares of the Company’s common stock upon any stock split, stock
dividend, recapitalization, or similar event; provided, however, that securities
shall only be treated as Registrable Securities if and so long as they have not
been registered or sold to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction.
 
 
-1-

 
 
 
The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement by the Commission.
 
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 2.1, including without limitation, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, the expense of any special
audits incident to or required by any such registration (but excluding the
compensation of regular employees of the Company which shall be paid in any
event by the Company).
 
“Rule 144” and “Rule 145” shall mean Rules 144 and 145, respectively,
promulgated under the Securities Act, or any similar federal rules thereunder,
all as the same shall be in effect at the time.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal rule or statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the securities registered by the Holders.
 
2. Registration
 
2.1 Registration Filing.
 
(a) Filing for Registrable Securities. The Company shall file with the
Commission, within forty five (45) days from the date of this Agreement, a
registration statement on Form S-3 or S-1 for the resale of all of the
Registrable Securities (“Registration Statement”). The Registration Statement
will include 618,860 Registrable Securities for resale by Holder (subject to
Section 2.3(b) below). The Registration Statement must be declared effective by
the Commission within seventy five (75) days from the date of this Agreement.
Notwithstanding the foregoing, the Company will use best efforts to file the
Registration Statement within thirty (30) days and to have the Registration
Statement declared effective by the Commission within sixty (60) days from the
date of this Agreement.
 
(b) Inclusion of Other Shares. The Company may, at its option, include shares
held by other stockholders of the Company in any such registration statement
filed under this Section 2.1.
 
2.2 Expenses of Registration. All Registration Expenses incurred in connection
with a registration pursuant to Section 2.1 shall be borne by the
Company; provided, however, that the Company shall have no obligation to pay or
otherwise bear (i) any portion of the fees or disbursements of counsel for the
Holders in connection with the registration of their Registrable Securities,
(ii) any portion of any underwriter’s commissions or discounts, expense
allowance or fees or stock transfer taxes attributable to the Registrable
Securities being offered and sold by the Holders of Registrable Securities, or
(iii) any of such expenses if the payment of such expenses by the Company is
prohibited by the laws of a state in which such offering is qualified and only
to the extent so prohibited. Unless otherwise stated, all Selling Expenses
relating to be borne by the Holders will be divided pro rata on the basis of the
number of shares so registered or proposed to be so registered.
2.3 Registration Procedures. In the case of the registration effected by the
Company pursuant to this Agreement, the Company will keep each Holder advised in
writing as to the initiation of such registration and as to the completion
thereof. The Company will:
 
(a) Prepare and file with the Commission a registration statement and such
amendments and supplements as may be necessary and use its best efforts to cause
such registration statement to become and remain effective until (i) the second
anniversary following the date the registration statement is declared effective,
(ii) all of the Registrable Securities included in the registration statement
have been sold, or (iii) all of the Registrable Securities may be sold under
Rule 144 without any volume limitation and Holders have given written consent to
remove the Registerable Securities from the Registration Statement, whichever
comes first, except that the Company shall be permitted to suspend the use of
the registration statement during certain periods as set forth below in this
Section 2.3; and
 
 
 
-2-

 
 
 
(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities.
 
Notwithstanding the foregoing, the Company shall notify each Holder whose
securities are included in a registration of the happening of any event which
makes any statement made in the registration statement or related prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or which requires the making of any changes in
the registration statement or prospectus so that, in the case of the
registration statement, it will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
prospectus, it will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such event, the Company may suspend use of the prospectus on written notice to
each participating Holder, in which case each participating Holder shall not
dispose of Registrable Securities covered by the registration statement or
prospectus until copies of a supplemented or amended prospectus are distributed
to the participating Holders or until the participating Holders are advised in
writing by the Company that the use of the applicable prospectus may be resumed
(the period of such suspension shall be a “Blackout Period”). The Company shall
ensure that the use of the prospectus may be resumed as soon as is reasonably
practicable. The Company shall, upon the occurrence of any event contemplated by
this paragraph, prepare a supplement or post-effective amendment to the
registration statement or a supplement to the related prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. In the event that the Company declares one or more Blackout Periods,
the two-year anniversary period set forth in Section 2.3(a) shall be extended by
the number of days that constitute any such Blackout Periods.
 
(c) The Holder agrees to furnish to the Company a completed Selling Shareholder
Questionnaire in the form attached to this Agreement as Annex A or in a form
mutually agreeable between the parties. At least five trading days prior to the
first anticipated filing date of a Registration Statement for any registration
under this Agreement, the Company will notify the Holder of the information the
Company requires from that Holder other than the information contained in the
Selling Shareholder Questionnaire, if any, which shall be completed and
delivered to the Company promptly upon request and, in any event, within three
Trading Days prior to the applicable anticipated filing date. Each Holder
further agrees that it shall not be entitled to be named as a Selling
Shareholder in the Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time and the Company shall have nor
registration obligations under this Section 2.3 , unless the Holder has returned
to the Company a completed and signed Selling Shareholder Questionnaire and a
response to any reasonable requests for further information as described in the
previous sentence. If the Holder of Registrable Securities returns a Selling
Shareholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its commercially reasonable
efforts to take such actions as are required to name the Holder as a selling
security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Shareholder Questionnaire or request for further information.
The Holder acknowledges and agrees that the information in the Selling
Shareholder Questionnaire or request for further information as described in
this Section 2.3(c) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement. Holder acknowledges that it may be listed as an
“underwriter” in the Registration Statement.
 
 
-3-

 
 
 
2.4 Indemnification
 
(a) The Company will indemnify each Holder, each of its officers and directors
and partners, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration has been
effected pursuant to this Agreement, against all expenses, claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or any violation by the Company of the Securities Act, the
Exchange Act, state securities laws or any rule or regulation promulgated under
such laws applicable to the Company in connection with any such registration,
and the Company will reimburse each such Holder, each of its officers and
directors, and each person controlling such Holder, for any legal and any other
expenses reasonably incurred, as such expenses are incurred, in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder for use therein.
 
(b) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or there are separate
and different defenses. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party (whose
consent shall not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.


2.5 Liquidated Damages
 
(a)  If (i) the registration statement is not filed with the Commission on or
prior to the date forty five (45) days from the date of this Agreement, (ii) the
registration statement has not been declared effective by the Commission on or
prior to the date seventy five (75) days from the date of this Agreement, or
(iii)  any registration statement required by this Agreement is filed and
declared effective by the Commission but shall thereafter cease to be effective
or fail to be usable for its intended purpose (each such event referred to as a
“Registration Default”), the Company hereby agrees to pay liquidated damages
(“Liquidated Damages”) to each Holder of the Registrable Securities in an amount
equal to 1% of the Purchase Price, as defined in the Securities Purchase
Agreement, per month which Liquidated Damages shall be increased to 5% of the
Purchase Price per month if the Registration Statement is not effective within
150 days from the Effective Date.  Following the cure of all Registration
Defaults relating to any particular Registrable Securities, Liquidated Damages
shall cease to accrue; provided, however, that, if after Liquidated Damages have
ceased to accrue, a different Registration Default occurs, Liquidated Damages
shall again accrue pursuant to the foregoing provisions.  All accrued Liquidated
Damages shall be paid in the manner set forth in the Securities Purchase
Agreement. 
 
 
-4-

 
 
 
(b) The Company and Investor hereto acknowledge and agree that the sums payable
as Liquidated Damages under subsection 2.5(a) above shall constitute liquidated
damages and not penalties and are in addition to all other rights of the
Holders, including the right to call a default under the Securities Purchase
Agreement.  The parties further acknowledge that (i) the amount of loss or
damages likely to be incurred is incapable or is difficult to precisely
estimate, (ii) the amounts specified in such subsections bear a reasonable
relationship to, and are not plainly or grossly disproportionate to, the
probable loss likely to be incurred in connection with any failure by the
Company to obtain or maintain the effectiveness of a registration statement,
(iii) one of the reasons for the Company and the Investor reaching an agreement
as to such amounts was the uncertainty and cost of litigation regarding the
question of actual damages, and (iv) the Company and the Investor are
sophisticated business parties and have been represented by sophisticated and
able legal counsel and negotiated this Agreement at arm’s length.
 
3. Transfer of Rights. The rights granted under Section 2 of this Agreement may
be assigned to any transferee or assignee in connection with any transfer or
assignment by the Holder of such Holder’s Warrant, Securities Purchase
Agreement, True-up Shares and Advisory Shares or Registrable Securities,
provided that: (i) such transfer is otherwise effected in accordance with
applicable securities laws and the terms of this Agreement; (ii) written notice
is promptly given to the Company; and (iii) such transferee or assignee agrees
in writing to be bound by the provisions of this Agreement and by any other
agreement reasonably necessary to ensure compliance with federal, state, and
foreign securities laws.
 
4. Miscellaneous.
 
4.1 Consent to Jurisdiction. The Company and the Holders (i) hereby irrevocably
submit to the exclusive jurisdiction of the United States District Court and the
courts of the State of Florida located in Broward County, Florida, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (ii) hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Holder consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 4.1 shall affect or limit any right to serve
process in any other manner permitted by law.


4.2 Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and Investor or, if investor does not own Registerable
Securities, a majority in interest of the Holders.
 
 
-5-

 
 
 
4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., Eastern Standard Time, on a
business day, (ii) the first business day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice later than 5:00 p.m., Eastern Standard
Time, on any date and earlier than 11:59 p.m., Eastern Standard Time, on such
date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) actual receipt by the
party to whom such notice is required to be given. 
 
If to the Company:
 
Youngevity International, Inc.
2400 Boswell Road
Chula Vista, CA 91914
Attn: Stephan Wallach
 
with a copy to:
 
Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attn: Leslie Marlow, Esq.
 
 
If to the Investor:
 
_
 
with a copy to:
 
 
4.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
4.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
4.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflicts of law thereof. This Agreement shall not be interpreted or
construed with any presumption against the party causing this Agreement to be
drafted.
 
4.7 Attorneys Fees. In the event the Holder hereof shall refer this Agreement to
an attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder's
rights, including reasonable attorney's fees, if a suit is instituted and Holder
is the prevailing party.
 
 
-6-

 
 
 
4.8 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
4.9 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
4.10 Time is of the Essence. Time is of the essence in regards to every
provision of this Agreement.
 
4.11 Conflicts. In the event this Agreement conflicts with any provision of any
other agreement between the Company and Investor, this Agreement will control.
 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
 
 
 
 
Youngevity International, Inc.
 
 
By: ___________________________________
Name: Stephan Wallach
Title: Chief Executive Officer
 

Investor
 
 
By: ___________________________________
Name:
Title:                       
 
 
 
-7-
